Filed 12/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 228







R. L. Johnson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130228







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable John C. McClintock, Jr., Judge.



AFFIRMED.



Per Curiam.



Robert Nicholas Quick, 120 North 3rd Street, Suite 100, Bismarck, ND 58501, for petitioner and appellant; submitted on brief.



Brian David Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for respondent and appellee; submitted on brief.

Johnson v. State

No. 20130228



Per Curiam.

[¶1]	Robert Lee Johnson appeals a district court order granting the State’s motion for summary judgment and dismissing Johnson’s petition for post-conviction relief.  Johnson argues the district court erred in summarily dismissing his application for post-conviction relief because he was entitled to an evidentiary hearing to develop a record to challenge his conviction.  Johnson also asserts he was denied effective assistance of counsel.  We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Delvo v. State
, 2010 ND 78, ¶ 13, 782 N.W.2d 72 (affirming the district court’s summary dismissal of Delvo’s application for post-conviction relief when, after the State moved for summary judgment and Delvo was put to her burden of proof, she did not supplement her application); 
Dunn v. State
, 2006 ND 26, ¶ 12, 709 N.W.2d 1 (affirming the district court’s summary dismissal of Dunn’s application for post-conviction relief when, after the State moved for summary judgment and Dunn was put to his burden of proof, he failed to respond appropriately). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom